DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Craig et al (US PG Pub 2018/0306201)
In re Claim 1, Craig et al. discloses a variable -pitch fan for use with a gas turbine engine, the variable -pitch fan comprising a fan disk mounted for rotation about a central axis, a fan blade that extends into the fan disk for primary rotation with the fan disk about the central axis and for variable -pitch rotation about a pitch axis that extends radially from the central axis, the fan blade including a shank that extends into the fan disk and an airfoil that extends radially away from the fan disk, and a mount system arranged about the shank of the fan blade and configured to couple selectively with the fan disk to block movement of the fan blade radially outward away from the fan disk and configured to uncouple selectively from the fan disk to allow movement of the fan blade radially outward away from the fan disk (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 2, Craig discloses a variable -pitch fan of claim 1, wherein the mount system includes a retention plate arranged around the shank and configured to couple selectively with the fan disk (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 3, Craig discloses a variable -pitch fan of claim 2, further comprising a bearing unit coupled with the shank of the fan blade for movement with the fan blade (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 4, Craig discloses a variable -pitch fan of claim 2, further comprising a bearing unit arranged around the shank and the shank forms an inner race of the bearing unit (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 5, Craig discloses a variable -pitch fan of claim 1, further comprising a pitch controller configured to rotate about the central axis with the fan disk, the pitch controller includes a spline shaft that extends radially away from the central axis into the shank and a rotator control coupled to the spline shaft and configured to rotate the spline shaft about the pitch axis (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 6, Craig discloses a variable -pitch fan of claim 1, further including a retention plate arranged about the shank, a first bearing unit arranged about the shank, and a second bearing unit arranged about the shank, the first bearing unit being spaced apart axially from the second bearing unit relative to the pitch axis (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 7, Craig discloses a variable -pitch fan of claim 6, wherein the first bearing unit is located axially between the retention plate and the second bearing unit relative to the pitch axis (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 8, Craig discloses a variable -pitch fan of claim 1, wherein the airfoil comprises composite material and the shank comprises metallic material and the airfoil is coupled to the shank for movement therewith (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 9, Craig discloses a variable -pitch fan of claim 1, wherein the shank is formed to include a splined shank aperture that extends toward the airfoil axially partway into the shank relative to the pitch axis (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 10, Craig discloses a variable -pitch fan of claim 1, further including a retention plate arranged about the shank and a sleeve coupled with the shank for movement therewith and the retention plate couples selectively with the fan disk to block movement of the fan blade and the sleeve radially outward away from the fan disk and uncouples selectively from the fan disk to allow movement of the fan blade and the sleeve radially outward away from the fan disk (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 11, Craig discloses a variable -pitch fan of claim 10, wherein the sleeve comprises at least one of a bearing housing and a spanner nut (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 12, Craig discloses a variable -pitch fan for use with a gas turbine engine, the variable -pitch fan comprising a fan disk mounted for rotation about a fan axis, a fan blade configured to rotate with the fan disk about the fan axis and to rotate about a pitch axis that extends radially from the fan axis, the fan blade including a shank that extends into the fan disk and an airfoil that extends radially away from the shank, and a mount system that includes a retainer configured to couple selectively with the fan disk to block movement of the fan blade away from the fan disk and configured to uncouple selectively from the fan disk to allow movement of the fan blade away from the fan disk (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 13, Craig discloses a variable -pitch fan of claim 12, further comprising a bearing unit coupled with the shank for movement therewith (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 14, Craig discloses a variable -pitch fan of claim 12, further including a sleeve coupled with the shank for movement therewith and the sleeve cooperates with the retainer to block radially outward movement of the fan blade when the retainer is coupled with the fan disk (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 15, Craig discloses a variable -pitch fan of claim 14, wherein the sleeve includes at least one of a bearing housing and a spanner nut (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 16, Craig discloses a variable -pitch fan of claim 12, wherein the mount system includes a bearing unit arranged around the shank and the shank forms a race of the bearing unit (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 17, Craig discloses a variable -pitch fan of claim 12, wherein the mount system includes a first bearing unit arranged about the shank and a second bearing unit arranged about the shank and the first bearing unit is spaced apart axially from the second bearing unit relative to the pitch axis (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 18, Craig discloses a variable -pitch fan for use with a gas turbine engine, the variable -pitch fan comprising an annular component mounted for rotation about a fan axis, a fan blade configured to rotate with the annular component about the fan axis and to rotate about a pitch axis that extends radially from the fan axis, and a mount system that includes a retainer arranged about the fan blade and configured to couple selectively with the annular component to block movement of the fan blade away from the annular component and configured to uncouple selectively from the annular component to allow movement of the fan blade away from the annular component (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 19, Craig discloses a variable -pitch fan of claim 18, further including a sleeve coupled with the fan blade for movement therewith and the sleeve cooperates with the retainer to block radially outward movement of the fan blade when the retainer is coupled with the annular component (see abstract and Pararaphs [0025]-[0036]). 
In re Claim 20, Craig discloses a variable -pitch fan of claim 19, wherein the sleeve includes at least one of a bearing unit and a spanner nut (see abstract and Pararaphs [0025]-[0036]). 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747